Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 27, 2020

The Court of Appeals hereby passes the following order:

A21E0008. ALEXUS NICOLE STEWART v. QUINCY BOOKER.

      Alexus Nicole Stewart has filed an “Emergency Motion for Supersedeas and
Other Relief Pursuant to Court of Appeals Rule 40 (b).” This Court has authority to
issue emergency orders under Rule 40 (b) “as may be necessary to preserve
jurisdiction of an appeal or to prevent the contested issue from becoming moot.” As
stated in the rule, this Court shall exercise this power “sparingly.” Because Stewart’s
motion fails to meet the aforementioned criteria, her motion is hereby DENIED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/27/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.